Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claims 1-12 filed on 12/16/20 via a preliminary amendment and are under examination.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
4.	The drawings filed on 09/28/20 are accepted by the examiner.

Specification 
5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggested to change the title to: “METHOD AND DEVICE TO PROVIDE AN ACCESS CONTROL FOR a USER EQUIPMENT (UE) TO MANAGE ACCESS BARRING TIMERS”
Appropriate Correction is required.



Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
7.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over by Lei et al. (hereinafter referred as Lei) Chinese Application Publication No. CN 102892177 A, in view of Kim et al. (hereinafter refereed as Kim), US Patent Application Publication No. 2015/0223270 A1.
Regarding claims 1 & 5: Lei discloses a user equipment (See FIG. 4 & Para. 0101; device (i.e., a terminal) 400), the user equipment comprising 
(See FIG. 4 & Para. 0101; device (i.e., a terminal) 400 includes an access prohibition judging module 402), wherein the processor is configured to:
execute an access control check for an access category (See FIG. 3 & Para. 0050; the terminal prepares to initiate a service, terminal non-access firstly judges access timer Tbarring timer is in the timing state for disabling of the service type. only the Tbarring timer is in the timing state, namely when Tbarring timer stops or the Tbarring timer equal to initial, terminal non-access layer sends the service establishing request to access, otherwise, not sending); 
starts (corresponds to activates) an access control timer (corresponds to Tbarring time) when a result of the access control check is access barring (See FIG. 3 & Para. 0057; the terminal receives access control parameters broadcasted by means of a system signaling, and select according to the type of terminal and type of a service to be established. if the access control decision result is forbidden to access, terminal access the determining a prohibited access time (Tbarring), or terminal access a prohibited access time (Tbarring) is determined according to the preset waiting time is calculated according to the access control parameters in the access waiting time parameter to determine one access barring time period or the terminals access stratum determines one Tbarring according to a preset wait time period. The terminal non-access stratum activates a Tbarring time according to the value of the Tbarring provided by access stratum); and
Lei discloses terminal enters the RRC connection state, terminal to reselect other cell, the terminal reselects the other system and terminal to the routing area update, terminal performing Public Land Mobile Network PLMN (public land mobile network) reselection (See FIG. 3 & Para. 0065-0067) but does not explicitly stops the access control timer that is running when the UE receives a Radio Resource Control (RRC) reconfiguration message or an RRC release message.
(See FIG. 6 & Para. 0052; the UE performs random access when the UE receives an RRC message and stops the timer when the random access is successful).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include stops the access control timer that is running when the UE receives a Radio Resource Control (RRC) reconfiguration message or an RRC release message as taught by Kim in the system of Lei for performing random access in a mobile communication system (See Para. 0006; lines 5-6).
Regarding claims 2 & 6: The combination of Lei and Kim disclose a method/a user equipment.
Furthermore, Kim discloses a method/a user equipment, wherein the processor stops the access control timer that is running when the UE initializes an RRC connection re-establishment procedure (See FIG. 6 & Para. 0052; the UE performs random access when the UE receives an RRC message and stops the timer when the random access is successful).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the processor stops the access control timer that is running when the UE initializes an RRC connection re-establishment procedure as taught by Kim in the system of Lei for performing random access in a mobile communication system (See Para. 0006; lines 5-6).
Regarding claims 3 & 7: The combination of Lei and Kim disclose a method/a user equipment.
(See Para. 0027 & 0041; he UE 505 activates its radio transceiver based on the rrcConnectionReconfiguration message and synchronizes the system clock to a downlink sync signal for the pScell).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the RRC reconfiguration message comprises information for synchronizing to a cell as taught by Kim in the system of Lei for performing random access in a mobile communication system (See Para. 0006; lines 5-6).
Regarding claims 4 & 8: The combination of Lei and Kim disclose a method/a user equipment.
Furthermore, Kim discloses a method/a user equipment, wherein when the access control timer stops running, the processor notifies an upper layer that the access barring for the access category is alleviated (See Para. 0080; the UE sends/receive data to/from an upper layer).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein when the access control timer stops running, the processor notifies an upper layer that the access barring for the access category is alleviated as taught by Kim in the system of Lei for performing random access in a mobile communication system (See Para. 0006; lines 5-6).
Regarding claims 9 & 11: The combination of Lei and Kim disclose a method/a user equipment.
Furthermore, Kim discloses a method/a user equipment, wherein when the access control timer stops running, the processor notifies an upper layer that the access barring for the access (See Para. 0080; the UE sends/receive data to/from an upper layer) Or See lei; Para. 0042).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein when the access control timer stops running, the processor notifies an upper layer that the access barring for the access category is alleviated as taught by Kim in the system of Lei for performing random access in a mobile communication system (See Para. 0006; lines 5-6).
Regarding claims 10 & 12: The combination of Lei and Kim disclose a method/a user equipment.
Furthermore, Kim discloses a method/a user equipment, wherein when the access control timer stops running, the processor notifies an upper layer that the access barring for the access category is alleviated (See Para. 0080; the UE sends/receive data to/from an upper layer) Or See lei; Para. 0042).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein when the access control timer stops running, the processor notifies an upper layer that the access barring for the access category is alleviated as taught by Kim in the system of Lei for performing random access in a mobile communication system (See Para. 0006; lines 5-6).


Conclusion
8.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.

A. 	Guo et al. 2020/0336891 A1 (Title: method and apparatus for connection control in a wireless communication system) (See FIG. 1, Para. 0154 & 0163).
B.	Park et al. 2019/0215756 A1 (Title: Connection failure reporting) (See abstract, Para. 0165, 0185 & 0222).
C.	Chuang et al. 2013/0223205 A1 (Title: method of reporting link failure) (See abstract, claim 10).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076. The examiner can normally be reached M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/            Primary Examiner, Art Unit 2469